[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Ashcraft, Slip Opinion No. 2022-Ohio-4611.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.




                          SLIP OPINION NO. 2022-OHIO-4611
            THE STATE OF OHIO, APPELLEE, v. ASHCRAFT, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Ashcraft, Slip Opinion No. 2022-Ohio-4611.]
R.C. 2950.99(A)(2)(b)—A three-year prison term imposed under R.C.
        2950.99(A)(2)(b) is to be imposed in addition to any prison term imposed
        under any other provision of law.
    (No. 2021-1491—Submitted July 13, 2022—Decided December 23, 2022.)
                 APPEAL from the Court of Appeals for Knox County,
                           No. 21CA000002, 2021-Ohio-3842.
                                   __________________
        FISCHER, J.
        {¶ 1} In this discretionary appeal from the Fifth District Court of Appeals,
this court is asked to determine whether a defendant may be subject to a sentence
imposed under R.C. 2950.99(A)(2)(b) in addition to a sentence imposed under R.C.
2929.14(A)(3)(b). We conclude that he may. We hold that a three-year prison term
                               SUPREME COURT OF OHIO




imposed under R.C. 2950.99(A)(2)(b) is to be imposed “[i]n addition to” any prison
term imposed under “any other provision of law.”
                                         Facts
          {¶ 2} In 2013, appellant, Michael Ashcraft, was convicted of unlawful
sexual conduct with a minor, a third-degree felony. Ashcraft’s conviction required
him to register as a sex offender and comply with the requirements in R.C. Chapter
2950. In 2018, Ashcraft was convicted of failing to provide a change-of-address
notification for his sex-offender registration in violation of R.C. 2950.05(F)(1).
          {¶ 3} In 2020, Ashcraft was charged with another violation of R.C.
2950.05(F)(1) for failing to provide a change-of-address notification, the offense
for which he received the sentence that is on appeal in this case. At Ashcraft’s plea
hearing, the court informed him that he was facing a prison term of no less than
three years under R.C. 2950.99 in addition to any sanction or penalty imposed for
the offense. The court also informed Ashcraft that as a third-degree felony, the
offense carried a definite prison term of 6, 9, 12, 18, 24, 30, or 36 months. Ashcraft
pleaded guilty, and the court sentenced him to serve three years and nine months in
prison.
          {¶ 4} Ashcraft appealed, arguing that the nine-month term of imprisonment
imposed in addition to the three-year term was contrary to law because it was not
authorized by Ohio’s sentencing statutes.              Ashcraft argued that R.C.
2929.14(A)(3)(b) limits his possible sentence for a third-degree felony to a
maximum of 36 months.
          {¶ 5} Finding that Ashcraft had failed to object to his sentence in the trial
court, the court of appeals reviewed Ashcraft’s sentence for plain error. Reviewing
the statutes at issue, the court held that R.C. 2950.99(A)(2)(b) required the three-
year sentence for the repeat offense to be imposed in addition to any other prison
sentence. Accordingly, the court held that the trial court had been permitted to
impose both the nine-month term of imprisonment pursuant to R.C.




                                            2
                                 January Term, 2022




2929.14(A)(3)(b) and the additional three-year term of imprisonment pursuant to
R.C. 2950.99(A)(2)(b) for Ashcraft’s second violation of R.C. 2950.05(F)(1).
Therefore, the court affirmed Ashcraft’s sentence.
       {¶ 6} This court accepted jurisdiction over Ashcraft’s appeal to determine
whether his sentence is contrary to law. See 166 Ohio St.3d 1405, 2022-Ohio-461,
181 N.E.3d 1194.
                                Standard of Review
       {¶ 7} Statutory interpretation is a matter of law, and thus we review this
matter de novo. State v. Straley, 139 Ohio St.3d 339, 2014-Ohio-2139, 11 N.E.3d
1175, ¶ 9. When interpreting a statute, we must first look at the language of the
statute itself. Id. If the language is clear and unambiguous, as it is in this case, we
must apply it as written. Id.; Wilson v. Lawrence, 150 Ohio St.3d 368, 2017-Ohio-
1410, 81 N.E.3d 1242, ¶ 11.
                                    The Statutes
               R.C. 2950.99(A)(2)(b)–the repeat-violation provision
       {¶ 8} Ashcraft violated R.C. 2950.05 twice. The degree of felony and the
penalty for a repeat violation of that statute are found in R.C. 2950.99. For the
penalty, R.C. 2950.99(A)(2)(b) (“the repeat-violation provision”) states, “[T]he
court * * * shall impose a definite prison term of no less than three years” “[i]n
addition to any penalty or sanction imposed under division (A)(1)(b)(i), (ii), or (iii)
of this section or any other provision of law.”
       {¶ 9} Relevant here, division (A)(1)(b)(ii) states that a repeat violation will
be a felony of the same degree as the original offense that required the defendant to
register as a sex offender if the original offense was a felony of the first, second, or
third degree. R.C. 2950.99(A)(1)(b)(ii). In this case, the offense that required
Ashcraft to register as a sex offender was a felony of the third degree. Therefore,
Ashcraft’s second violation of R.C. 2950.05, the offense for which he received the
sentence that is on appeal in this case, is also a felony of the third degree.




                                           3
                                SUPREME COURT OF OHIO




                         R.C. 2929.14—the base penalty statute
           {¶ 10} R.C. 2929.14 (“the base penalty statute”) contains the penalties to be
imposed for each degree of felony. R.C. 2929.14(A)(3) deals with third-degree
felonies. Ashcraft’s second violation falls under the catchall provision, R.C.
2929.14(A)(3)(b), which states, “[T]he prison term shall be a definite term of nine,
twelve, eighteen, twenty-four, thirty, or thirty-six months.”
                                         Analysis
           {¶ 11} In this case, the trial court imposed a nine-month prison term under
the base penalty statute for the third-degree felony and a three-year prison term
under the repeat-violation provision. The repeat-violation provision requires the
three-year prison term to be imposed “[i]n addition to any penalty or sanction
imposed under * * * any other provision of law.” R.C. 2950.99(A)(2)(b). The
statutory language is sweeping and broad, but it is clear. We must assume that the
statute means what it says—that the penalty is in addition to any penalty or sanction
imposed under any other provision of law. That clearly includes the base penalty
statute.
           {¶ 12} However, the repeat-violation provision also singles out divisions
(A)(1)(b)(i), (ii), and (iii) of R.C. 2950.99. It states that the three-year prison term
is to be imposed “[i]n addition to any penalty or sanction imposed under division
(A)(1)(b)(i), (ii), or (iii).” R.C. 2950.99(A)(2)(b). Those divisions do not impose
penalties or sanctions independently, but they do determine the degree of the felony
for the repeat violation. Therefore, in the repeat-violation provision, “penalty or
sanction imposed under division (A)(1)(b)(i), (ii), or (iii)” means any penalty or
sanction imposed on the defendant for the degree of felony determined under those
divisions. And courts impose sanctions based on the degree of felony under the
base penalty statute. Therefore, even if the repeat-violation provision had not used
the sweeping phrase “any other provision of law,” the remaining language in the




                                             4
                                  January Term, 2022




statute would still impose a three-year sentence in addition to any sentence imposed
under the base penalty statute.
          {¶ 13} The second dissenting opinion says that the three-year penalty is to
be imposed “in addition to whatever penalties or sanctions are imposed under the
law” and that the court must impose a prison sanction “and” a three-year term of
imprisonment. (Emphasis added.) Dissenting opinion of Stewart, J., ¶ 43. But
then it concludes that the three-year prison term “is not an additional prison term,”
id., because the phrase “any penalty or sanction imposed under division
(A)(1)(b)(i), (ii), or (iii)” in R.C. 2950.99(A)(2)(b) could mean the penalties and
sanctions imposed in the statutes by the legislature. But regardless of whether
“penalty or sanction imposed” means penalties and sanctions imposed by the
legislature or the trial court, the meaning of “[i]n addition to” does not change. The
second dissenting opinion reads that phrase completely out of the statute to reach
its baseless but desired interpretation.
          {¶ 14} Furthermore, the statutory structure for first-time offenders provides
guidance on how the statute should be read for repeat offenders and, again, requires
courts to impose prison sentences under the base penalty statute. For first-time
offenders, the court must apply R.C. 2950.99(A)(1)(a), which states that the
defendant “shall be punished as follows” and then lays out how to determine the
degree of felony for the offense. But that division does not list sanctions or prison
time. To determine the appropriate amount of prison time, the court must turn to
the base penalty statute and sentence the defendant according to the degree of
felony.
          {¶ 15} The punishment for repeat offenders is laid out in the exact same
way. The court must refer to R.C. 2950.99(A)(1)(b), which states that the defendant
“shall be punished as follows” and then lays out how to determine the degree of
felony for the offense. Again, the court must turn to the base penalty statute to
determine the appropriate amount of prison time. Nowhere does the statute say that




                                            5
                              SUPREME COURT OF OHIO




for repeat offenders, the court need not turn to the base penalty statute. Rather, the
divisions pertaining to repeat violations follow the same exact structure as the
divisions pertaining to first-time violations. The court must sentence the defendant
under the base penalty statute according to the degree of felony as determined by
R.C. 2950.99 (A)(1)(b)(i), (ii), or (iii). Once the court has sentenced the defendant
under the base penalty statute, the court must sentence the defendant to a three-year
prison term “[i]n addition to [the] penalty or sanction imposed under division
(A)(1)(b)(i), (ii), or (iii).” R.C. 2950.99(A)(2)(b).
       {¶ 16} Ashcraft argues that the General Assembly did not intend the three-
year prison sentence in the repeat-violation provision to apply in addition to a prison
sentence imposed under the base penalty statute. First, Ashcraft argues that the
General Assembly would have included fourth-degree felonies in the scope of the
repeat-violation provision if it had intended the three-year mandatory prison term
to apply in addition to prison terms imposed under the base penalty statute. He
asserts that the mandatory three-year prison term in the repeat-violation provision
does not apply to fourth-degree felonies, because the provision states that the prison
term is in addition to “any penalty or sanction imposed under division (A)(1)(b)(i),
(ii), or (iii) of [R.C. 2950.99] or any other provision of law” and fourth-degree
felonies are contained in division (A)(1)(b)(iv) of R.C. 2950.99.
       {¶ 17} There are multiple problems with his argument. The first problem
is that clear statutory language refutes Ashcraft’s argument. The repeat-violation
provision clearly states that the three-year term must be imposed “[i]n addition to”
any penalty or sanction imposed under any other provision of law.
       {¶ 18} The second problem with Ashcraft’s argument is that it is far from
clear that the repeat-violation provision does not apply to fourth-degree felonies.
While the provision does omit division (A)(1)(b)(iv) from its list of specified
divisions, it concludes the list with the phrase “any other provision of law.” R.C.
2950.99(A)(2)(b). The three-year penalty is to be applied in addition to “any




                                           6
                                January Term, 2022




penalty or sanction imposed under * * * any other provision of law” when the
defendant commits two or more violations of R.C. 2950.04, 2950.041, 2950.05, or
2950.06. R.C. 2950.99(A)(2)(b). The statute makes no express distinction based
on the degree of felony.
       {¶ 19} The final problem with Ashcraft’s argument is that even if the
statutory language were ambiguous, and even if it were clear that the provision did
not apply to fourth-degree felonies, the omission would not demonstrate the intent
that Ashcraft argues it does. Ashcraft argues that the General Assembly would
have included fourth-degree felonies if it had intended the three-year mandatory
prison term to apply in addition to other prison terms imposed. But a felony of the
fourth degree is the least serious felony conviction that a defendant may receive for
a repeat violation of the R.C. Chapter 2950 registration provisions, and it is
assigned when the original offense that required the defendant to register as a sex
offender is a misdemeanor. See R.C. 2950.99(A)(1)(b)(i) through (iv). The
General Assembly could have determined that it did not want courts to impose an
additional three-year prison term for a repeat violation of the registration provisions
when the underlying crime was a misdemeanor.
       {¶ 20} Next, Ashcraft argues that the terms “penalty” and “sanction” can
mean fines, court costs, and postrelease control and that their meanings are not
limited to prison time. While this is true, the terms also include prison time. While
neither “sanction” nor “penalty” is defined in R.C. Chapter 2950, the chapter that
contains the repeat-violation provision, “sanction” is defined in R.C. Chapter 2929,
the chapter that contains the base penalty statute. “Sanction” is defined as “any
penalty imposed upon an offender who is convicted of or pleads guilty to an
offense, as punishment for the offense.”         R.C. 2929.01(DD).       Furthermore,
“sanction” expressly includes “any sanction imposed pursuant to any provision of
sections 2929.14 to 2929.18 or 2929.24 to 2929.28 of the Revised Code.”
Ashcraft’s nine-month prison term is a sanction because it is a punishment imposed




                                          7
                             SUPREME COURT OF OHIO




on him for the offense, and it is also expressly included within the definition of
“sanction” because it was imposed pursuant to R.C. 2929.14.
       {¶ 21} Ashcraft argues that if the General Assembly had intended the three-
year prison term in R.C. 2950.99(A)(2)(b) to be imposed in addition to any other
prison term, it would have said “in addition to any prison term” instead of “[i]n
addition to any penalty or sanction.” But as described above, the phrase “penalty
or sanction” includes prison terms. The General Assembly chose broad language,
and we must assume that the General Assembly meant to include everything
encompassed by that language. If the General Assembly had wanted to exclude
prison terms, it could have done so by simply stating “except prison terms.” But it
did not. For us to exclude prison terms from the phrase “any penalty or sanction”
would be to alter the language of the statute, which we are not permitted to do.
       {¶ 22} The second dissenting opinion argues that the repeat-violation
provision cannot impose a three-year prison term “in addition to” another sentence,
because such a provision would violate the Fifth Amendment to the United States
Constitution and be void for vagueness. But we cannot rewrite the statute to avoid
constitutional issues. We must interpret the statute as it is written. Reading the
statute in the way the dissenting opinions propose would require us to bend over
backwards to completely ignore words that the General Assembly chose to include
in the statute. Furthermore, none of the parties in this case have challenged the
constitutionality of the statute, so that analysis remains for another day.
       {¶ 23} Therefore,     under     the       unambiguous   language       of   R.C.
2950.99(A)(2)(b), a trial court must impose a three-year prison sentence “[i]n
addition to” the sanction it imposes under R.C. 2929.14.
                                     Conclusion
       {¶ 24} The statutory language at issue is clear and unambiguous. The three-
year prison term in the repeat-violation provision is to be imposed “[i]n addition
to” any sanction imposed “under division (A)(1)(b)(i), (ii), or (iii)” of R.C. 2950.99




                                             8
                               January Term, 2022




or “any other provision of law.” R.C. 2950.99(A)(2)(b). Both phrases include the
base penalty statute.
                                                                Judgment affirmed.
       KENNEDY and DEWINE, JJ., concur.
       O’CONNOR, C.J., concurs, with an opinion joined by BRUNNER, J.
       DONNELLY, J., dissents, with an opinion.
       STEWART, J., dissents, with an opinion.
                               _________________
       O’CONNOR, C.J., concurring.
       {¶ 25} I agree with the majority opinion that under the plain language of the
statute, a sentence may be imposed under the repeat-violation provision, R.C.
2950.99(A)(2)(b), in addition to a sentence imposed under R.C. 2929.14(A)(3)(b),
the general sentencing statute. I write separately, however, to urge the legislature
to amend the language because I am not convinced that the General Assembly
intended R.C. 2950.99(A)(2)(b) to operate that way.
       {¶ 26} The repeat-violation provision is quite convoluted. Alluding to as
much, the majority avoids quoting much of the language in R.C. 2950.99, instead
meticulously parsing out the repeat-violation provision in its statutory-
interpretation analysis to try and create a simpler picture of how the general
sentencing statute and the repeat-violation provision interact. But the repeat-
violation provision has led to confusion and inconsistent results among the lower
courts. See, e.g., State v. Harris, 2020-Ohio-154, 141 N.E.3d 996, ¶ 14 (12th Dist.)
(concluding that R.C. 2950.99(A)(2)(b) is the “more specific statute” and therefore
“controls   over   the   general   sentencing    provision   set   forth   in   R.C.
2929.14(A)(3)(b)”); State v. Prisby, 11th Dist. Portage No. 2017-P-0012, 2017-
Ohio-9340, ¶ 24 (“R.C. 2950.99(A)(2)(b) does not say anything about the trial court
having the authority to impose an additional prison term under R.C. 2929.14”).




                                         9
                               SUPREME COURT OF OHIO




        {¶ 27} For starters, the repeat-violation provision commences with the
following phrase: “In addition to any penalty or sanction imposed under division
(A)(1)(b)(i), (ii), or (iii) of [R.C. 2950.99] or any other provision of law for a
violation of a prohibition in section 2950.04, 2950.41, 2950.05, or 2950.06 of the
Revised Code.”        R.C. 2950.99(A)(2)(b).         But, as the majority opinion
acknowledges, divisions (A)(1)(b)(i), (ii), and (iii) of R.C. 2950.99 assign the
degree of the felony for the repeat-violation offense; the divisions do not impose
any penalties or sanctions. Majority opinion, ¶ 12. Nor do those divisions direct
the reader to any other statute that imposes a penalty or sanction. For instance,
relevant here, R.C. 2950.99(A)(1)(b)(ii) states:


                If the most serious sexually oriented offense or child-victim
        oriented offense that was the basis of the * * * change of address
        notification * * * requirement that was violated under the
        prohibition is a felony of the first, second, or third degree * * *, the
        offender is guilty of a felony of the same degree as the most serious
        sexually oriented offense or child-victim oriented offense that was
        the basis of the * * * change of address * * * requirement that was
        violated under the prohibition * * *.


(Emphasis added.) Because R.C. 2950.99(A)(1)(b)(i), (ii), and (iii) do not mention
any penalty or sanction for a repeat-violation offense nor refer to any other statute
in which this information might be provided, the reader must assume that R.C.
2929.14, the statute setting forth the basic prison-term ranges for the five degrees
of felony offenses, governs.
        {¶ 28} After stating, “In addition to any penalty or sanction imposed under
division (A)(1)(b)(i), (ii), or (iii) of this section or any other provision of law,” the
repeat-violation provision continues, “the court imposing a sentence upon the




                                           10
                                January Term, 2022




offender shall impose a definite prison term of no less than three years.” (Emphasis
added.) R.C. 2950.99(A)(2)(b). The repeat-violation provision does not set forth
a range of mandatory prison terms, nor does it require that the trial court impose a
definite three-year prison term. It requires only that an offender who repeats one
of the listed violations (here, the requirement to notify of any change of address)
receive a definite prison term of at least three years.
        {¶ 29} Moreover, while the trial court in this case sentenced appellant,
Michael Ashcraft, to only three years of imprisonment in relation to the repeat-
violation offense, the repeat-violation provision seems to suggest that the court
could have chosen any number of years for his prison term, as long as it was at least
three years. I find this grant of discretion unusually expansive and suggestive that
the provision’s plain language could lead to unintended consequences.
        {¶ 30} Indeed, these shortcomings of the repeat-violation provision have
led to a strange result in this case. Rather than a single sanction for his second
violation of his requirement to notify of a change of address, Ashcraft received a
three-year prison term imposed under the repeat-violation provision in addition to
a nine-month prison term imposed under the general sentencing statute, R.C.
2929.14(A)(3)(b). I am not entirely convinced that the General Assembly intended
to require courts to impose a dual sentence on offenders like Ashcraft when it
enacted R.C. 2950.99(A)(2)(b). But it is not this court’s role to add words to or
subtract words from a statute. See, e.g., Bailey v. Republic Engineered Steels, Inc.,
91 Ohio St.3d 38, 39-40, 741 N.E.2d 121 (2001). Moreover, the well-written
second dissenting opinion puts forth a plausible reading of the statute that further
demonstrates the need for clarification. Given the confusion and peculiar results
that the repeat-violation provision has produced, as demonstrated in this case, I urge
the legislature to exercise its duty and consider rewriting R.C. 2950.99(A)(2)(b) to
clarify its intent.
        BRUNNER, J., concurs in the foregoing opinion.




                                          11
                                 SUPREME COURT OF OHIO




                                    _________________
            DONNELLY, J., dissenting.
            {¶ 31} I respectfully dissent. I would reverse the court of appeals’ judgment
and reduce the prison sentence of appellant, Michael Ashcraft, because the trial
court twice imposed a third-degree felony prison term for a single offense: once
with the enhanced minimum term of three years as required by R.C.
2950.99(A)(2)(b), and once without the enhanced minimum.                  Although R.C.
2950.99(A)(2)(b) permits penalties from other sources “[i]n addition to” the felony
prison terms set out in R.C. 2929.14(A), it does not permit two felony prison terms
for the price of one.
            {¶ 32} My reasons for dissenting here are largely similar to the reasons I
expressed in my dissent in State v. Pribble, 158 Ohio St.3d 490, 2019-Ohio-4808,
145 N.E.3d 259. Like Pribble, this case involves a statute that applies to criminal
sentencing for repeat offenders.             The statute at issue in Pribble—R.C.
2925.041(C)(1)—applies to repeated methamphetamine-related offenses and other
drug offenses, and it requires a prison term of “not less than five years” for certain
third-strike offenders’ third-degree felony violations. The statute at issue in this
case applies to repeated violations of sex-offender registration statutes and requires
a “definite prison term of no less than three years,” R.C. 2950.99(A)(2)(b), for the
first-, second-, or third-degree felony violations listed in R.C. 2950.99(A)(1)(b)(i)
to (iii).
            {¶ 33} The trouble with Pribble is that a plurality of this court treated R.C.
2925.041(C)(1) as a stand-alone sentencing provision instead of what it actually is:
an enhanced minimum to the prison-sentence range provided in R.C.
2929.14(A)(3)(b). Pribble at ¶ 49-51 (Donnelly, J., dissenting). The plurality did
so to reconcile the conflict between the five-year minimum sentence in the third-
strike enhancement statute and the three-year maximum sentence provided in the
felony-sentencing statute. I continue to believe that in achieving its desired result,




                                              12
                                     January Term, 2022




the plurality decision erroneously “contort[ed] the nature of the conflict, the text of
the statutes themselves, and the role of strict construction in the process.” Id. at
¶ 37 (Donnelly, J., dissenting).
        {¶ 34} Even more trouble abounds in today’s decision. A majority of this
court is treating R.C. 2950.99(A)(2)(b) as a stand-alone sentencing provision
instead of what it actually is: an enhanced minimum to the prison-sentence ranges
for first-, second-, and third-degree felonies provided in R.C. 2929.14(A)(1) to (3).
No irreconcilable conflict precipitated the majority’s journey outside the plain
meaning of the applicable statutes. And worse than violating the rule of lenity by
construing statutory language in favor of a harsher penalty, as a plurality of the
court did in Pribble, the decision today allows multiple punishments for the same
offense in violation of the Double Jeopardy Clauses of the Fifth Amendment to the
United States Constitution and Article I, Section 10 of the Ohio Constitution.
        {¶ 35} The way that R.C. 2929.14 and 2950.99 apply in this case is far
simpler than the majority’s analysis lets on. R.C. 2950.99(A)(1)(b) states that
repeat violations of sex-offender registration, notification, or verification
requirements “shall be punished as” (1) a first-degree felony, if the underlying sex
offense involved aggravated murder or murder, (2) a first-, second-, or third-degree
felony, depending on the corresponding felony level of the underlying sex offense,
or (3) a third-degree felony, if the underlying sex offense was a fourth- or fifth-
degree felony.      R.C. 2950.99(A)(1)(b)(i) to (iii).          Generally, the prison term
authorized as punishment for felony offenses ranges from three to 11 years for a
first-degree felony, from two to eight years for a second-degree felony, and, as
applicable here, from nine to 36 months for a third-degree felony.1                         R.C.


1. In the bifurcated statute governing third-degree felony sentencing, a separate sentencing range
of 12 to 60 months applies to certain enumerated offenses. R.C. 2929.14(A)(3)(a). The offenses
referred to in R.C. 2950.99 relating to sex-offender registration, notification, or verification
requirements under R.C. 2950.04, 2950.041, 2950.05, and 2950.06 are not among the offenses
enumerated in R.C. 2929.14(A)(3)(a).




                                               13
                             SUPREME COURT OF OHIO




2929.14(A)(1) to (3). And generally, there is no presumption in favor of a prison
term for a third-degree felony and a rebuttable presumption in favor of a prison
term for first- and second-degree felonies. R.C. 2929.13(C) and (D).
       {¶ 36} However, R.C. 2950.99(A)(2)(b) requires “a definite prison term of
no less than three years,” which means that R.C. 2929.13(C) and (D) do not apply
and that crimes of any of the above felony levels would result in a mandatory
minimum prison term of three years. See State v. Howard, 134 Ohio St.3d 467,
2012-Ohio-5738, 983 N.E.2d 341, ¶ 4-5 (explaining that after the General
Assembly enacted Am.Sub.S.B. No. 10 and Am.Sub.S.B. No. 97 on January 1,
2008, a violation of the sex-offender registration requirement in R.C. 2950.05
carried a “mandatory minimum prison term of three years”). Thus, when a court
applies the enhanced-minimum-sentence requirement in R.C. 2950.99(A)(2)(b),
the applicable sentencing ranges are three to 11 years for a first-degree felony, three
to eight years for a second-degree felony, and three years—no more, no less—for
a third-degree felony.
       {¶ 37} The majority’s claim that the “clear and unambiguous” language of
R.C. 2950.99(A)(2)(b) provides a stand-alone prison term that is independent from
and additional to the prison terms in R.C. 2929.14, majority opinion, ¶ 24, is
unfounded. If the “independent” prison term in R.C. 2950.99(A)(2)(b) is “no less
than three years,” then what, pray tell, is the maximum sentence allowed by the
statute? Is it five years, ten years, or even 100 years? Or is it always three years,
rendering the words “no less than” superfluous? It is none of the above. The
simplest and most obvious reading of R.C. 2950.99(A)(2)(b) and 2929.14 is that
the former adds an enhanced mandatory minimum sentence to the latter and the
latter provides the maximum sentence for each felony level.
       {¶ 38} Ashcraft’s repeated failure to provide a change-of-address
notification for his sex-offender registration was a third-degree felony due to the
felony level of his underlying sex offense. He was therefore subject to a prison




                                          14
                                January Term, 2022




term of three years—no more, no less—under R.C. 2950.99(A)(2)(b) and
2929.14(A)(3)(b). The trial court’s imposition of a nine-month prison term in
addition to the mandatory three-year prison term was not authorized by law. I
would reverse the judgment of the Fifth District Court of Appeals and reduce
Ashcraft’s prison sentence by nine months, and I therefore dissent.
                               _________________
       STEWART, J., dissenting.
       {¶ 39} The language of R.C. 2950.99(A)(2)(b) does not support the
majority opinion’s conclusion that the statute clearly and unambiguously requires
a trial court to enter a three-year prison term in addition to a prison term imposed
for a repeat violation of the sex-offender registration laws.         Instead, R.C.
2950.99(A)(2)(b) is ambiguous as to what is meant by the command that “the court
imposing a sentence upon the offender shall impose a definite prison term of no
less than three years.” Because ambiguous statutes defining offenses or penalties
must be strictly construed against the state and liberally construed in favor of the
accused and because the majority’s construction of the statute renders the statute
subject to a void-for-vagueness challenge under the Due Process Clause of the Fifth
Amendment to the United States Constitution, I would hold that R.C.
2950.99(A)(2)(b) requires only that the trial court impose at least a three-year
prison term for a second violation of the sex-offender registration requirements,
with the upper bound of the prison term being determined by what is permissible
for the felony level assigned to the offense.
The language of R.C. 2950.99(A)(2)(b) is ambiguous and therefore the rule of
                                   lenity applies
       {¶ 40} R.C. 2950.99(A)(2)(b) states:


               In addition to any penalty or sanction imposed under
       division (A)(1)(b)(i), (ii), or (iii) of this section or any other




                                         15
                              SUPREME COURT OF OHIO




        provision of law for a violation of a prohibition in section 2950.04,
        2950.041, 2950.05, or 2950.06 of the Revised Code, if the offender
        previously has been convicted of or pleaded guilty to * * * a
        violation of a prohibition in section 2950.04, 2950.041, 2950.05, or
        2950.06 of the Revised Code * * * the court imposing a sentence
        upon the offender shall impose a definite prison term of no less than
        three years.


(Emphasis added.)        The majority opinion reaches the conclusion that R.C.
2950.99(A)(2)(b) clearly and unambiguously requires a trial court to impose a
three-year prison term in addition to any other penalty or sanction it imposes for a
repeat violation of R.C. 2950.05. It determines that “any penalty or sanction”
necessarily includes any allowable prison term under R.C. 2929.14 for the type of
felony level at issue.
        {¶ 41} To reach this determination the majority opinion makes the
following assertions:


                Those divisions [R.C. 2950.99(A)(1)(b)(i), (ii), and (iii)] do
        not impose penalties or sanctions independently, but they do
        determine the degree of the felony for the repeat violation.
        Therefore, in the repeat-violation provision, “penalty or sanction
        imposed under division (A)(1)(b)(i), (ii), or (iii)” means any penalty
        or sanction imposed on the defendant for the degree of felony
        determined under those divisions. And courts impose sanctions
        based on the degree of felony under the base penalty statute.
        Therefore, even if the repeat-violation provision had not used the
        sweeping phrase “any other provision of law,” the remaining




                                          16
                                   January Term, 2022




        language in the statute would still impose a three-year sentence in
        addition to any sentence imposed under the base penalty statute.


(Emphasis added.) Majority opinion, ¶ 12.
        {¶ 42} The problem with the majority’s analysis here is that it makes the
mistake of simply assuming that the phrase “any penalty or sanction imposed”
refers to trial-court action—specifically, the imposition of a sentence2 including the
penalty or sanction of a prison term applicable to the felony level for a repeat
violation of R.C. 2950.05. But this is not the only fair reading of the statute.
Another reasonable interpretation of the statute is that “penalty or sanction
imposed” does not refer to the sentence imposed by the trial court but simply refers
to the penalties and sanctions imposed in the statutes themselves by the legislature.
See, e.g., State v. Revie, 220 N.J. 126, 140, 104 A.3d 221 (2014), fn. 4 (“The
revocation of a DWI offender’s driver’s license constitutes an administrative
penalty imposed by N.J.S.A. 39:4-50(a)” [emphasis added]).
        {¶ 43} It is thus just as reasonable to read R.C. 2950.99(A)(2)(b) to mean
that in addition to whatever penalties or sanctions are imposed under the law—in
other words, in addition to all other applicable sentencing options, considerations,
and constraints on trial-court discretion—a court imposing a sentence for a repeat
violation of a sex-offender registration obligation is nevertheless required to impose
at least a three-year prison term for the offense. Under this interpretation of the
statute, a trial court is required to impose a prison sanction and it is required to
impose at least a three-year term of imprisonment. Nevertheless, this prison term
of at least three-years is not an additional prison term; it is simply the floor for any
prison term imposed.         When it comes to a repeat violation of registration
requirements that constitutes a third-degree felony, such as in this case, a three-year

2. “Sentence” is defined as “the sanction or combination of sanctions imposed by the sentencing
court on an offender who is convicted of or pleads guilty to an offense.” R.C. 2929.01(EE).




                                              17
                               SUPREME COURT OF OHIO




term of imprisonment is both the floor and the ceiling because a third-degree felony
carries a maximum term of imprisonment of 36 months, or three years. See R.C.
2929.14(A)(3)(b).     For second- and first-degree felony repeat registration
violations, the permissible ceiling for a prison term will be determined by the
longest, permissible prison sentence allowed for the felony offense level.
       {¶ 44} While the majority’s interpretation may be reasonable, it certainly is
not the only reasonable interpretation of the statute, as demonstrated above. Nor is
it the most reasonable interpretation, as explained in the next section. The point
here is that when two reasonable interpretations exist, a statute is ambiguous. And
when a statute defining offenses or penalties is ambiguous, R.C. 2901.04(A),
Ohio’s statutory rule of lenity, applies. See State v. Pendergrass, 162 Ohio St.3d
25, 2020-Ohio-3335, 164 N.E.3d 306, ¶ 25. Pursuant to this rule “sections of the
Revised Code defining offenses or penalties shall be strictly construed against the
state, and liberally construed in favor of the accused.” R.C. 2901.04(A). A liberal
construction of R.C. 2950.99(A)(2)(b) does not permit a trial court to impose a
prison term for a repeat violation of a sex-offender registration obligation and then
turn around and impose a separate, additional prison term of no less than three
years, for the same offense.
    The majority’s interpretation runs headlong into a void-for-vagueness
                                      problem
       {¶ 45} As the concurring opinion and other dissenting opinion point out, the
majority’s analysis is problematic in that it ignores relevant language in the statute
that cuts against the majority’s interpretation that a trial court must impose an
additional prison sentence of no less than three years in addition to whatever prison
sentence it has already imposed for the offense. Specifically, the majority ignores
the fact that R.C. 2950.99(A)(2)(b) says “no less than” when referring to the three-
year sentence. As both the concurring opinion and other dissenting opinion make
clear, the majority’s interpretation of R.C. 2950.99(A)(2)(b) permits a trial court to




                                         18
                               January Term, 2022




impose an additional prison sentence that ranges from three years to infinity. Not
only is this absurd and an anomaly in our sentencing laws, but it also almost
certainly renders the statute void for vagueness under the Due Process Clause of
the Fifth Amendment to the United States Constitution. In Beckles v. United States,
___ U.S. ___, 137 S.Ct. 886, 197 L.Ed.2d 145 (2017), the United States Supreme
Court explained the void-for-vagueness doctrine:


               This Court has held that the Due Process Clause prohibits
       the Government from “taking away someone’s life, liberty, or
       property under a criminal law so vague that it fails to give ordinary
       people fair notice of the conduct it punishes, or so standardless that
       it invites arbitrary enforcement.” Johnson [v. United States], 576
       U.S. [591], at 595, 135 S.Ct. [2551, 192 L.Ed.2d 569 (2015)] (citing
       Kolender v. Lawson, 461 U.S. 352, 357-358, 103 S.Ct. 1855, 75
       L.Ed.2d 903 (1983)).      Applying this standard, the Court has
       invalidated two kinds of criminal laws as “void for vagueness”: laws
       that define criminal offenses and laws that fix the permissible
       sentences for criminal offenses.
               For the former, the Court has explained that “the void-for-
       vagueness doctrine requires that a penal statute define the criminal
       offense with sufficient definiteness that ordinary people can
       understand what conduct is prohibited and in a manner that does not
       encourage arbitrary and discriminatory enforcement.” Id., at 357,
       103 S.Ct. 1855. For the latter, the Court has explained that “statutes
       fixing sentences,” Johnson, supra, at 596, 135 S.Ct., at 2557 (citing
       United States v. Batchelder, 442 U.S. 114, 123, 99 S.Ct. 2198, 60
       L.Ed.2d 755 (1979)), must specify the range of available sentences
       with “sufficient clarity,” id., at 123, 99 S.Ct. 2198; see also United




                                          19
                             SUPREME COURT OF OHIO




       States v. Evans, 333 U.S. 483, 68 S.Ct. 634, 92 L.Ed. 823 (1948);
       cf. Giaccio v. Pennsylvania, 382 U.S. 399, 86 S.Ct. 518, 15 L.Ed.2d
       447 (1966).


(Emphasis added.)      Id. at ___, 137 S.Ct. at 892.        Applying the majority’s
interpretation of the statute, R.C. 2950.99(A)(2)(b) almost certainly would not
survive a due-process challenge, because it does not “specify the range of available
sentences” at all, much less with “sufficient clarity.” See id.; see also, United Air
Lines, Inc. v. Porterfield, 28 Ohio St.2d 97, 100, 276 N.E.2d 629 (1971) (“on review
of statutory acts, a court is bound to give a constitutional rather than
unconstitutional construction if one is reasonably available”).
       {¶ 46} For all the above reasons, the language of R.C. 2950.99(A)(2)(b)
does not clearly and unambiguously require a trial court to enter a three-year prison
term in addition to a prison term imposed for a repeat violation of the sex-offender
registration laws. The statute is ambiguous. Ambiguous statutes defining offenses
or penalties must be strictly construed against the state and liberally construed in
favor of the accused, and the majority’s construction of the statute renders it subject
to a void-for-vagueness challenge under the Due Process Clause of the Fifth
Amendment to the United States Constitution. I therefore dissent.
                                _________________
       Charles T. McConville, Knox County Prosecuting Attorney, and Nicole E.
Derr, Assistant Prosecuting Attorney, for appellee.
       Todd W. Barstow, for appellant.
       Steven L. Taylor, urging affirmance on behalf of amicus curiae, Ohio
Prosecuting Attorneys Association.
                                _________________




                                          20